Citation Nr: 1615158	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  14-24 114A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than December 10, 2004, for the grant of service connection for coronary artery disease (CAD), status post coronary artery bypass graft (CABG), associated with posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 10 percent for CAD, status post CABG, associated with PTSD.

3.  Entitlement to service connection for nicotine dependence.

4.  Entitlement to service connection for a respiratory disorder, to include as secondary to claimed nicotine dependence.
 

REPRESENTATION

Veteran represented by:	Calvin D. Hansen, Attorney


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Marine Corps from June 1966 to June 1969.  The Veteran also had periods of active duty for training (ACDUTRA) in the United States Army National Guard from May 1992 to September 1992, October 1992 to April 1993, and April 1993 to March 1994.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In a January 2011 decision, the Board granted entitlement to service connection for CAD.  The August 2011 rating decision implemented this grant, designating the disability as CAD, status post CABG, associated with PTSD.  The RO assigned an initial disability rating of 10 percent, effective from December 1, 2004.  In a June 2014 Decision Review Officer (DRO) decision, the RO changed the effective date to December 10, 2004 due to clear and unmistakable error (CUE).  The Board notes that this change did not affect any compensation benefits being paid.

In addition to the paper claims file, the Veteran's Virtual VA and Veterans Benefit Management System (VBMS) paperless claims files were reviewed for this appeal.  The VBMS file contain a July 2014 VA Form 9.  The remaining documents in both Virtual VA and VBMS are either duplicative of the records in the paper claims file or irrelevant to the issue on appeal.

The issues of entitlement to an initial evaluation in excess of 10 percent for CAD, status post CABG; entitlement to service connection for nicotine dependence; and entitlement to service connection for a respiratory disorder, to include as secondary to claimed nicotine dependence, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The earliest date of receipt for a claim of entitlement to service connection for a heart disorder is December 12, 2000.

2.  The date of receipt of the claim of entitlement to service connection for a heart disorder is later than the date entitlement arose.


CONCLUSION OF LAW

The criteria for an effective date of December 12, 2000, for the grant of service connection for CAD, status post CABG, associated with PTSD, have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.102, 3.155, 3.159, 3.400, 3.816 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). In this case, the Veteran is challenging the initial effective date assigned following the grant of service connection for his CAD, status post CABG, associated with PTSD.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006); VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 3.159(c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that the VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (c)(4).  In this case, the AOJ obtained the Veteran's service treatment records and all identified and available post-service treatment records.

The Board notes that the record contains a July 1995 decision from the Social Security Administration (SSA) finding that the Veteran was entitled to SSA disability benefits.  However, this decision noted that his disability was based on degenerative disc disease of the lumbar spine, tinea pedis, tinea unguium, depression, and PTSD.  The decision did not discuss a heart disorder.  The Board therefore finds that a remand for these records is not required as the record does not indicate that they are relevant to the Veteran's claims.  See Golz v. Shinseki, 590 F.3d 1323 (Fed. Cir. 2010) (determining that there is no duty to obtain SSA records when there is no evidence that they are relevant).  

The Veteran was also provided with a VA examination in August 2011.  The Board finds that this examination, in addition to the available VA medical records documenting the Veteran's cardiac condition during the appeal period, provide a sufficient history of the Veteran's CAD, to properly evaluate the claim on appeal.  As such the Board does not find that a retrospective medical opinion is needed to fairly decide the Veteran's claim for an earlier effective date.  See Chotta v. Peake, 22 Vet. App. 80, 86 (2008).

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied, and, thus, appellate review may proceed without prejudice to the Veteran.

Law and Analysis

In this case, the RO found that the Veteran filed his initial claim for service connection for a heart disorder in a statement that was both dated and received on December 10, 2004.  In a January 2006 rating decision, the RO denied the Veteran's service connection claim.  The Veteran filed a timely notice of disagreement in January 2006, and the Board denied entitlement to service connection for CAD in a December 2008 decision.  The Veteran then appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In May 2010, the Veteran's representative and VA's Office of General Counsel, representing the Secretary of VA, filed a Joint Motion, requesting that the Court vacate the Board's decision and remand the case for readjudication in compliance with the directives specified.  The Court issued an order in May 2010, granting the Joint Motion, and returned the case to the Board.

As discussed above, the Board granted service connection for CAD in a January 2011 decision.  In an August 2011 rating decision, the RO implemented the Board's January 2011 grant, and assigned a 10 percent disability rating effective from December 1, 2004.  The Veteran appealed the August 2011 rating decision, asserting that he should be assigned an earlier effective date for the grant of service connection for CAD, status post CABG, associated with PTSD.  In a subsequent June 2014 rating decision, the RO found that the August 2011 rating decision was clearly and unmistakably erroneous in assigning an effective date earlier than the date of the claim that VA received on December 10, 2004.  The RO consequently corrected the date to December 10, 2004.

Generally, the effective date of an award of a claim is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Unless otherwise provided, the effective date of compensation will be fixed in accordance with the facts found, but will not be earlier than the date of the claimant' application.  38 U.S.C.A. § 5100(a).  If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2).

A claim is defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); 3.155 (2014).  The Board recognizes that this regulation was recently amended; however, the version above is applicable to this appeal.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014).  Any communication or action from a claimant indicating an intent to apply for one or more benefits under the laws administered by VA and which identified the benefit sought, may be considered an informal claim.  38 C.F.R. § 3.155(a).  Thus, the essential elements for any claim, whether formal or informal are "(1) an intent to apply for benefits, (2) an indication of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).

A pending claim is an application, formal or informal, which has not been finally adjudicated.  38 C.F.R. § 3.160(c).  The pending claims doctrine provides that a claim remains pending in the adjudication process if VA fails to act on it.  Norris v. West, 12 Vet. App. 413, 422 (1999).  Raising a pending claim theory in connection with a challenge to the effective-date decision is procedurally proper.  Ingram v. Nicholson, 21 Vet. App. 232, 249, 255 (2007).

In regards to the date of entitlement, the term "date entitlement arose" is not defined in the current statue or regulation.  However, the Court has interpreted it as the date when the claimant met the requirements for the benefits sought.  This is determined on a "facts found" basis.  See 38 U.S.C.A. § 5110(a); see also McGrath v. Gober 14 Vet. App. 28, 35 (2000).  It is important to note that an effective date generally can be no earlier that the facts found.  DeLisio v. Shinseki, 25 Vet. App. 45 (2011).  For instance, if a claimant filed a claim for benefits for a disability before he actually had the disability, the effective date for benefits can be no earlier than the date the disability first manifested.  Ellington v. Peake, 541 F.3d 1364, 1369-70 (Fed. Cir. 2008).  

Ordinarily, under the above provisions for liberalizing laws, awards based on presumptive service connection established under the Agent Orange Act of 1991 can be made effective no earlier than the date VA issued the regulation authorizing the presumption.  Id.  Ischemic heart disease (to include coronary artery disease) was included as a presumptive herbicide-related disease under 38 C.F.R. § 3.309(e), which was made effective by VA as of August 31, 2010.  See 75 Fed. Reg. 53,702 (August 31, 2010).

Nevertheless, with respect to earlier effective date claims for service connection for diseases presumed to be caused by herbicide or Agent Orange exposure, VA has promulgated special rules to implement orders of a United States District Court in the class action of Nehmer v. United States Department of Veteran's Affairs.  38 C.F.R. § 3.816 (2014).  See Nehmer v. U.S. Veterans Admin., 32 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. U.S. Veterans Admin., 32 F. Supp. 2d 1175 (N.D. Cal 1999) (Nehmer II); Nehmer v. Veterans Admin. of the Gov't of the U. S., 284 F.3d 1158 (9th Cir. 2002) (Nehmer III); Nehmer v. U.S. Veterans Admin., 494 F.3d. 846 (2007) (Nehmer IV).  The regulation, 38 C.F.R. § 3.816, defines Nehmer class members and sets forth effective date rules for Vietnam veterans that currently have a "covered herbicide disease," or have died from a "covered herbicide disease."  In short, the Nehmer litigation has created an exception to the generally applicable effective date rules contained in 38 U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114.

In pertinent part, a "Nehmer class member" is defined as a Vietnam veteran who has a covered herbicide disease.  38 C.F.R. § 3.816(b)(1)(i).  According to 38 C.F.R. § 3.816(b)(2), a "covered herbicide disease" includes a disease for which the Secretary of Veterans Affairs has established a presumption of service connection before October 1, 2002, pursuant to the Agent Orange Act of 1991.  As noted above, ischemic heart disease, to include coronary artery disease, was not added to the list of presumptive disabilities until August 31, 2010.  See 75 Fed. Reg. 53,202 (August 31, 2010).  Notwithstanding the language of 38 C.F.R. § 3.816, however, notice accompanying the issuance of the final August 31, 2010 rule specifically notes that the Nehmer provisions apply to the newly covered diseases, to include ischemic heart disease.  Id.  See also Garza v. Shinseki, 480 Fed. Appx. 984, 987 (Fed. Cir. 2012) (specifically associating ischemic heart disease with Nehmer despite the language of 38 C.F.R. § 3.816).

The Nehmer regulation provides for situations where the effective date can be earlier than the date of the liberalizing law, assuming a "Nehmer class member" has been granted compensation from a covered herbicide disease.  Either (1) VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985, and May 3, 1989; or (2) the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between May 3, 1989, and the effective date of the statute or regulations establishing a presumption of service connection for the covered disease (here August 31, 2010).  In these situations, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  38 C.F.R. § 3.816(c)(1), (c)(2).  

A prior decision will be construed as having denied compensation for the same disease if the prior decision denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  Minor differences in the terminology used in the prior decision will not preclude a finding, based on the record at the time of the prior decision, that the prior decision denied compensation for the same covered herbicide disease.  38 C.F.R. § 3.816(c)(1). 

A claim will be considered a claim for compensation for a particular covered herbicide disease if:  (i) the claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or (ii) VA issued a decision on the claim, between May 3, 1989, and the effective date of the statute or regulation establishing a presumption of service connection for the covered herbicide disease (August 31, 2010), in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  38 C.F.R. § 3.816(c)(2)(i), (ii).

As to 38 C.F.R. § 3.816(c)(3), if the class member's claim was received within one year of his or her separation from service, the effective date of the award shall be the day following the date of the class member's separation from active service.  

If the requirements of paragraph (c)(1) or (c)(2) listed above are not met, the effective date of the award shall be determined in accordance with liberalizing law and general effective date provisions of 38 C.F.R. §§ 3.114 and 3.400.  See 38 C.F.R. § 3.816(c)(4).  

In this case, the record reflects that the Veteran served in Vietnam, and he was granted presumptive service connection for CAD, status post CABG, associated with PTSD, based on his presumed exposure to herbicides in Vietnam.  As such, he is a Nehmer class member.

Initially, the Board notes that the Veteran was separated from his final period of active service in March 1994.  He did not raise a claim for entitlement to service connection for a heart disorder within a year of his discharge.  Thus, an effective date of the day following his separation is not warranted.
In the Veteran's December 10, 2004 statement, he claimed entitlement to service connection for a heart disorder secondary to PTSD.  However, the record reflects VA had received the same claim from the Veteran on December 12, 2000, but no action had been taken.  There is no evidence of an informal or formal service connection claim for a heart disorder before this date.  Therefore, the Board finds that the Veteran's earliest date of claim is December 12, 2000.

The Veteran was not denied compensation for a heart disease between September 25, 1985, and May 3, 1989.  However, the December 12, 2000, statement shows that the Veteran did have a claim for compensation pending between May 3, 1989, and August 31, 2010, the date on which the regulation became effective that added ischemic heart disease as a disease presumptively due to in-service exposure to herbicides.  Consequently, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  38 C.F.R. § 3.816(c)(1), (c)(2).

The Board will thus determine whether the date of entitlement arose before or after the Veteran's December 12, 2000, claim.  Under 38 C.F.R. § 3.309(e), ischemic heart disease is noted to include, but not be limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including CAD (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.  During an August 2011 VA examination, the VA examiner noted that the Veteran had a current diagnosis of ischemic heart disease, and determined that the date of diagnosis was 2000.  He explained that the Veteran's ischemic heart disease was evidenced by his history of CAD and his three vessel CABG in 2000.  An August 17, 2000 VA treatment record further specified that the Veteran's three vessel CABG occurred on August 5, 2000.

In light of this evidence, the Board finds that the date entitlement arose was earlier than the date that VA received the original claim on December 12, 2000. Accordingly, the Board concludes that December 12, 2000, the date of the Veteran's claim, is the proper effective date.  38 C.F.R. § 5107(b).


ORDER

Entitlement to an effective date of December 12, 2000, for the grant of service connection for CAD, status post CABG, associated with PTSD, is granted.


REMAND

In a March 1998 rating decision, the RO denied entitlement to service connection for nicotine dependence with continued tobacco use leading to a lung condition.  The Veteran filed a timely notice of disagreement in May 1998.  The RO later issued a June 1998 statement of the case (SOC), but stated that no action would be taken with respect to this issue as it was awaiting further instructions for how to proceed.  The Board notes that the record contains a May 2002 Memorandum Decision in which the Court addressed an unrelated September 2000 Board decision.  In this decision, the Court stated that an SOC was needed with respect to the Veteran's service connection claim for nicotine dependence with continued tobacco use leading to a lung condition.  However, the Board did not address this service connection issue in a subsequent April 2003 decision.  

As the record contains an unacknowledged notice of disagreement as to the issue, remand is required for the issuance of a statement of the case and to provide the claimant an opportunity to perfect the appeal.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Thus, the Board finds that a remand is necessary for the issuance of a statement of the case.  The Board also finds that it is appropriate to bifurcate the Veteran's service connection claim into two issues:  (1) entitlement to service connection for nicotine dependence; and (2) entitlement to service connection for a respiratory disorder, to include as secondary to claimed nicotine dependence.  See Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011) ("[b]ifurcation of a claim is generally within the Secretary's discretion"); see also Tyrues v. Shinseki, 732 F.3d 1351 (Fed. Cir. 2013); Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006) (acknowledging that the Board can bifurcate a claim and address different theories or arguments in separate decisions).

In addition, the Veteran was last provided with a VA examination to evaluate his CAD, status post CABG, associated with PTSD, disability in August 2011.  The VA examiner stated that a May 23, 2011 echocardiogram did not show evidence of cardiac hypertrophy or dilation.  However, a June 2011 VA treatment record documented that a May 12, 2011 electrocardiogram (EKG) showed left ventricular hypertrophy (LVH).  The VA examiner did not address this finding, and the Board is unable to draw its own medical conclusions from the apparent discrepancy between these results.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  For this reason, the Board finds that a remand is necessary to obtain a VA examination that evaluates the current severity and manifestations of the Veteran's service-connected CAD, status post CABG, associated with PTSD.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should issue a statement of the case addressing the issues of entitlement to service connection for nicotine dependence and entitlement to service connection for a respiratory disorder, to include as secondary to claimed nicotine dependence.  The statement of the case should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations.  Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  If, and only if, the Veteran perfects an appeal of the issues in the SOC, should the claims file will not be returned to the Board for appellate consideration.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his CAD, status post CABG.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records, to include records from the North Florida/South Georgia Veterans Health System dated since July 2011.

3.  After completing the preceding development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected CAD, status post CABG.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should address whether the Veteran's service-connected CAD, status post CABG, results in:

(a) a workload of greater than 5 METs, but not greater than 7 METs resulting dyspnea, fatigue, angina, dizziness, or syncope; or

(b) evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or x-ray; or

(c) left ventricular dysfunction with an ejection fraction of 30 to 50 percent; or

(d) congestive heart failure.

Regardless of the conclusions reached, the examiner must address the June 2011 VA treatment record's report that the Veteran's May 12, 2011 EKG documented left ventricular hypertrophy (LVH).  

4.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


